Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158563(67)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  RYAN MENARD, by his conservator,                                                                     Richard H. Bernstein
  SHELLY MENARD,                                                                                       Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158563
  v                                                                 COA: 336220
                                                                    Macomb CC: 2014-003145-NI
  TERRY R. IMIG and SHARRYL ANN
  EVERSON,
             Defendants,
  and
  MACOMB COUNTY DEPARTMENT OF
  ROADS and COUNTY OF MACOMB,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing her supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before July 24, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 3, 2019

                                                                               Clerk